       Case 1:20-cv-01452-KPF Document 29 Filed 01/22/21 Page 1 of 2



                                                                                Alfons D’Auria

                                                               420 Lexington Avenue, Suite 1830
                                                                    New York, New York 10170
                                                                            Main: 212.392.4772


MEMO ENDORSED
                                                                           Direct: 917.594.5561
                                                                             Fax: 212.444.1030
                                                                        alfons@lipskylowe.com

                                                                          www.lipskylowe.com

                                              January 22, 2021

VIA ECF
Honorable Katherine Polk Failla, U.S.D.J.
U.S. District Court for the Southern District of New York
40 Foley Square
New York, New York 10007

        Re:     O’Brien v. Bank of New York Mellon, et al.,
                20:cv-01452 (KPF)

 Dear Judge Failla:

         This firm represents Plaintiff in the above-referenced action. We submit this letter
 on behalf of all parties to advise the Court that the parties have reached an agreement in
 principle to amicably resolve the matter. Accordingly, the parties respectfully request all
 existing case deadlines and court conferences be adjourned sine die, including the March
 10, 2021 Pretrial Conference. The parties additionally request thirty (30) days within
 which to finalize the settlement agreement and file a stipulation of dismissal with
 prejudice

        We thank the Court for its attention to this matter, and remain available to provide
 any additional information.


                                              Respectfully submitted,
                                              LIPSKY LOWE LLP


                                              s/ Alfons D’Auria___
                                              Alfons D’Auria


CC:     All counsel of record (Via ECF)
         Case 1:20-cv-01452-KPF Document 29 Filed 01/22/21 Page 2 of 2

Application GRANTED. All deadlines and conferences are hereby
adjourned. Furthermore, the Court ORDERS that this action be
conditionally discontinued without prejudice and without costs;
provided, however, that on or before February 22, 2021, the parties
may submit to the Court their own Stipulation of Settlement and
Dismissal for the Court to So Order. Otherwise, within such time
Plaintiff may apply by letter for restoration of the action to the
active calendar of the Court in the event that the settlement is not
consummated. Upon such application for reinstatement, the parties
shall continue to be subject to the Court’s jurisdiction, the Court
shall promptly reinstate the action to its active docket, and the
parties shall be directed to appear before the Court, without the
necessity of additional process, on a date within ten (10) days of
the application, to schedule remaining pretrial proceedings and/or
dispositive motions, as appropriate. This Order shall be deemed a
final discontinuance of the action with prejudice in the event that
Plaintiff has not requested restoration of the case to the active
calendar on or before March 15, 2021.

The Clerk of Court is directed to terminate all pending motions,
adjourn all remaining dates, and close this case.



                                         SO ORDERED.
Dated:   January 22, 2021
         New York, New York



                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
